Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  129825(35)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  KENNETH KARACZEWSKI,
           Plaintiff-Appellee,
  v                                                                SC: 129825
                                                                   COA: 256172
                                                                   WCAC: 02-000480
  FARBMAN STEIN & COMPANY and
  NATIONWIDE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellants.
  ____________________________________

               On order of the Chief Justice, the motion by the Wayne County Prosecuting
  Attorney for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2006                        _________________________________________
                                                                              Clerk